Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/3/22 has been entered. Claims 5-2 are cancelled.  Claims 1-4 are presented for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 are rejected under 35 U.S.C. 103 as being unpatentable over Takasu et al. (2015/0295997A1), in view of KIM et al. 2016/0364710 A1), in further view of SAEKI et al. (2016/0360477 A1).
Re-claim 1, Takasu et al. teach -a method for configuring a Point of Sale (POS) system, which uses several peripheral devices to complete a transaction, comprising the steps of:
-before starting a transaction on a first POS device of the plurality of POS devices, requesting at least one peripheral device from the device of the several peripheral devices from the server to assign the at least one peripheral device to the first POS device; (see e.g. paragraph 0095-a request to use the barcode scanner 12 is received from the first tablet terminal 101 in step SD1.)
-once the request is granted, starting the transaction with the first POS device and informing the device server about the start of the transaction for blocking access to the at least one peripheral device for a second POS device of the plurality of POS devices; (see e.g. paragraph 0092- As described further below, when either one of the first tablet terminal 101 and the second tablet terminal 102 is using one device DV, this embodiment of the invention is configured to maintain a state in which that one device DV is used exclusively by that one terminal and that one device DV cannot be used by another terminal.)
The examiner notes that the fact that the device is used exclusively by one terminal after a request is equivalent to locking access to that device/peripheral after granting a request for that device.
-when a request for the at least one peripheral device from the second POS device is received by the device server, it is checked if a transaction is pending for the at least one peripheral device and where a transaction is pending, the request is automatically declined, and if no transaction is pending the at least one peripheral device is reassigned to the second POS device (see e.g. paragraphs 0092, 0097, 0100, 0096 -
--if in step SD4 it is determined that the device DV requested for use in step SD1 is being used by a terminal other than the terminal that requested use (step SD4 returns YES), the device management unit 20d reports to the terminal that requested use that the device DV requested for use is being used according to a specific protocol (step SD9), and prohibits use of the device DV by that terminal (step SD10). More specifically, the request for use of the device by the terminal that requested use is not accepted.
--If the result of the decision in step SD3 is that the device DV requested for use in step SD1 is not being used by a terminal other than the terminal that requested use (step SD4 returns NO), the device management unit 20d writes information identifying the terminal that requested use of the device DV in step SD1 to the used-by terminal field F3 of the corresponding record in the device relations configuration file 25a (step SD5).

where the at least one peripheral device is physically connected to the first POS device (see e.g. fig. 1)
where each of the first and second POS devices is configured to use the several peripheral devices to complete a transaction (see e.g. paragraphs 0031, 0032 - to perform transaction-related processes and appropriately produce receipts with the printer).
Although Takasu et al. teach peripheral device logically connected to a POS device (see e.g. paragraph 0073 – virtual Keypad)
Takasu et al. do not explicitly teach the following limitation.  
However, Kim et al. teach a method for configuring a Point of Sale (POS) system, which uses a device server at which the peripheral devices are registered and logically connectable to a first POS device (see e.g. paragraphs 0134-0141, 0148 -- the identification information may be allocation information that the POS peripherals controlling device 100 allocates to each of the POS peripherals 300. For example, the POS peripherals controlling device 100 may arbitrarily allocate the identification information `XXX` to the first POS peripheral and the identification information `YYY` to the second POS peripheral.)
where the device service is running that controls the communication to the device server and to the at least one peripheral device and supports assignment of the device server (see e.g. paragraphs 0065- 0067);
Kim et al. anticipate a method -where the device service tunnels the communication between the at least one device server and the at least one peripheral device, such that the first POS device does not directly communicate with the connected at least one peripheral device but with the device service and the device server; in at least paragraphs 0076, 0083, 0101).
where each of the first and second POS devices is configured to use the several peripheral devices to complete a transaction, (see e.g. paragraphs 0066, 0004 At least one POS peripheral 300 may be an electronic device such as a code scanner, a printer, a card payment signature pad, and a card reader for reading one-dimensional code such as cash drawer and barcode and/or two-dimensional code such as QR code or color code. ).  
Note that the POS peripheral devices in KIM are used to provide common POS services, such as payments/sales amount calculation processing.
Therefore, it would have been obvious to a person of ordinary skill, in the art, before the effective filing date of the invention, to modify Takasu et al., and include the steps above, as taught by KIM et al., in order to provide a controlling method for easy controlling of POS peripherals (see e.g. paragraph 00009).
Takasu et al., in view of Kim et al., do not explicitly teach the following limitation.  
However, SAEKI et al. teach where the several peripheral devices are transparently presented to the first POS device and the second POS device, whereby it is not visible to the first POS device and the second POS device to which of the other of the first POS and the second POS device the several peripheral devices are connected (see e.g. paragraphs 0008,0009--- When the Bluetooth communication is established between a certain portable POS terminal and the closest printer for print data transmission, the other portable POS terminals are not allowed to obtain information relating to a radio waves emitting source (ID information, for example) from the particular printer. The printer is invisible and thereby not detected by the other portable POS terminals.)
Since SAEKI et al. teach a first printer being used by a first portable POS terminal is invisible and is not detected by another other POS terminal, one of ordinary skill in the art would know that it is also true that the first portable POS terminal may not see a printer being used by the other POS terminal, in light of SAEKI’s teaching. 
Therefore, it would have been obvious to a person of ordinary skill, in the art, before the effective filing date of the invention, to modify the POS/peripheral system of Takasu et al., in view of KIM et al.,  and include the ability to render the connection between devices invisible, as taught by SAEKI et al., in order to continuously detect any information processing apparatus without occupation of a certain printer by a certain portable terminal (see e.g. paragraph 0012).  Furthermore, since the claimed invention is merely a combination of old elements, and when combined, each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
With respect to the following limitation: “providing a transaction handling on the plurality of POS devices indicating that the transaction is pending and that the peripheral device used by the first POS device cannot be used by the second POS device, the transaction handling also providing this information to the device server”. 
Takasu et al. teach the device management unit 20d reports to the terminal that requested use that the device DV requested for use is being used according to a specific protocol (step SD9), and prohibits use of the device DV by that terminal (step SD10) (see e.g. paragraph 0100).
The references do not explicitly teach a transaction handling on the plurality of POS devices.  However, it would have been obvious to try to provide the transaction handler on the POS and incorporate it into the system of Takasu et al. since there is a finite number of ways or devices on which to run the transaction handler with a predictable potential solution.  Since data can be transferred between the POS devices and the device server, indicating a pending transaction, there would be a reasonable expectation of success providing the transaction handler on the POS device. Therefore, the result is predictable whether the transaction handler is on the POS devices, or the device server.
Re-claim 4, Takasu et al. teach a method where the at least one peripheral device is one of a POS printer, a line display, a scale, a fiscal printer, a scanner, and a cash drawer (see e.g. paragraphs 0034, 0035).
See also Kim et al. (at least paragraph 0066).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Takasu et al. (2015/0295997A1), in view of KIM et al. (2016/0364710 A1), in view of SAEKI et al. (2016/0360477 A1), in further view of Watanabe ( 8,711,403 B2).
Re-claims 2, 3, Takasu et al., in view of KIM et al., in view of SAEKI et al., do not teach the following limitations.
However, Watanabe teaches a method where when no transaction is pending and the at least one peripheral device is assigned to the first POS device and when the second POS device is requesting the at least one peripheral device the device server sends a confirmation message to the first POS device to which the at least one peripheral device is assigned requesting a confirmation to release the at least one peripheral device, and requesting a response of a user of the first POS device (see e.g. col. 2, lines 31-44).
The Examiner interprets Watanabe’s teaching of sending null data or other dummy data to cancel the wait state as not receiving a confirmation message after waiting for such message and taking action to release the printer. 
A method where when no response to the confirmation message is sent from the first POS device for a predetermined time interval the at least one peripheral device is removed from the first POS device and reassigned to the second POS device (see e.g. col. 7, lines 4-20).
	Therefore, it would have been obvious to a person of ordinary skill, in the art, before the effective filing date of the invention, to modify Takasu et al., in view of Kim et al., in view of SAEKI et al., and include the step of removing and reassigning the peripheral device so that other applications can use the peripheral device (see e.g. col. 3, lines 37-44).

Response to Arguments
Applicant’s arguments received on 8/3/22 have been considered but are moot, in view of the new rejection.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA CHAMPAGNE whose telephone number is (571)272-7177.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 571 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LUNA CHAMPAGNE/Primary Examiner, Art Unit 3627

November 28, 2022